Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 01/04/2022. Claims 1-2, 4-5, 7-10 and 14 have been amended. Figure 1 has been amended with labeled as “Prior Art.” Thus, claims 1-16 are currently pending in the instant application.
Allowable Subject Matter
Claim 1-16 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 14 including:
“an auxiliary power supply circuit structured to supply electric power to the light-emitting element configured to be bypassed via an auxiliary path that is separate from the driving path; and a judgment unit structured to judge whether or not an open-circuit fault has occurred in the light-emitting element configured to be bypassed based on an electrical state of the auxiliary power supply circuit in a state where the bypass circuit is set to a disabled state and the driving current is zero” recites in claim 1, and 
“a current-limiting element arranged in parallel with the driving circuit, and a combination of the current-limiting element and the driving circuit is in series with the part of the plurality of the light-emitting elements, the current-limiting element being on an auxiliary path that is separate from the driving path; and a judgment unit structured to 
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        01/14/2022